Title: From George Washington to Bartholomew Dandridge, Jr., 3 December 1797
From: Washington, George
To: Dandridge, Bartholomew Jr.

 

Dear Sir,
Mount Vernon 3d Decr 1797

Your letter of the 18th of June has been duly received, and gave us the first certain account of your arrival in Holland, which we received with pleasure.
My family are much as you left them, and my avocations being altogether of a domestic nature, I concern myself little in matters beyond my outer Inclosures; indeed I find enough to do within them, for upon a more critical examination of my buildings and appendages it has been discovered that in a year or two more some of them would not have been susceptible of repair—More by accident than design it was (luckily) discovered in time that the great girder which supports the Sleepers in my new room was so much decayed that a company only moderately large would have sunk altogether into the Cellar—In short I have been surrounded with workmen of different descriptions ever since I came home and am not yet done with them—and shall for some time to come have occasion for a Joiner.
As it may be in your power to give some explanation of the matter, I shall inform you that, in looking over my public Accts which you closed at Philadelphia previously to your embarkation for Europe, I was surprised to find the following article of charge when, but the April before, I was similarly debited in a sum of two hundred & odd Dollars “By errors, losses, & accounts paid at different times & omitted to be entered $1147.15.”
This is a large omission in the space of a twelve months. It would require a number of small accounts to form such an aggregate, and the receipts to large ones, ought to have corrected the error—I mention it however to see, if you can furnish an explanation.
We Suppose your mother and frds are well, because we have heard nothing to the contrary. Your brother William I know is, because I saw him but a few days ago. Your Aunt, & others of the family, unite with me in every good wish for your happiness and prosperity and with affectionate regard I am—Your Sincere friend

Go: Washington


P.S. Mrs Peter has got another daughter, Mr and Mrs Law and their daughter are now here and well.

